IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA, §
v. § Case Number: 3: l7-CR-00325-M(5)
MOHAMED CHEKCHEKANI (5), §
Defendant. §

ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, including the Notice Regarding Entry of a Plea of Guilty, the Consent

of the defendant, and the Report and Recommendation Concerning Plea of Guilty of the United States Magistrate Judge,
and no objections thereto having been f`iled within fourteen days of service in accordance with 28 U.S.C. § 63 6(b)(l), the
undersigned District Judge is of the opinion that the Report and Recommendation of the Magistrate Judge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty, and
MOHAMED CHEKCHEKANI (5) is hereby adjudged guilty of 18 U.S.C. §§ l952(a) and (B)(l8 U.S.C. §§ 1591(a)and
(b)(2)) Use of a Facility of Interstate Commerce in Aid of a Racketeering Enterprise. Sentence will be imposed in
accordance with the Court's scheduling order.

|X|
|:l

The defendant is ordered to remain in custody.

The Court adopts the findings of the United States Magistrate Judge by clear and convincing evidence that the
defendant is not likely to flee or pose a danger to any other person or the community if released and should therefore
be released under § 3 l42(b) or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions
of release for deterrnination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a
danger to any other person or the community if released under § 3142(b) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The defendant shall self-surrender to the
United States Marshal no later than

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Court finds

l:l There is a substantial likelihood that a motion for acquittal or new trial will be granted, or

[l The Govemment has recommended that no sentence of imprisonment be imposed, and

[:l This matter shall be set for hearing before the United States Magistrate Judge who set the conditions of
release for determination, by clear and convincing evidence, of whether the defendant is likely to flee or
pose a danger to any other person or the community if released under § 3 l42(b) or (c).

The defendant is not ordered detained pursuant to 18 U.S.C. § 3 l43(a)(2) pending a hearing before the United States

Magistrate Judge who set the conditions of release for determination of whether it has been clearly shown that there

are exceptional circumstances under § 3145(c) why the defendant should not be detained under § 3143(a)(2), and

whether it has been shown by clear and convincing evidence that the defendant is not likely to flee or pose a danger

to any other person or the community if released under § 3142(b) or (c), or the Magistrate Judge finds there is a

substantial likelihood that a motion for acquittal or new trial will be granted, or that the Govemment has

recommended that no sentence of imprisonment be imposed.

so oRi)EREi). ;% <f=/('%
Apri125,2019. i\ / ///{/H<

BA?A M. G. LYNN
CHi ij iTED sTATEs isr /,`TJUDGE

 

